Citation Nr: 1047833	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
recurrent methicillin-resistant staph furunculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for recurrent 
methicillin-resistant staph furunculosis with a noncompensable 
evaluation effective April 2, 2005.  

In an April 2007 rating decision, the rating assigned for 
service-connected recurrent methicillin-resistant staph 
furunculosis was increased to 10 percent, effective December 6, 
2005.  The rating was subsequently increased again, to 20 percent 
effective April 2, 2005, in an October 2010 rating decision 
issued by the Appeals Management Center (AMC).  

The Board remanded a claim for entitlement to service connection 
for a bilateral shoulder disorder in January 2009 for additional 
development and to address due process concerns.  In the October 
2010 rating decision noted above, the AMC granted service 
connection for right and left shoulder undiagnosed illness; as 
such, that issue is no longer before the Board for appellate 
review.  

The Board previously referred a claim for service 
connection for numbness, tingling and shooting pain in the 
Veteran's hands and arms.  Review of the claims folder 
still does not reveal that the RO has addressed these 
contentions.  As such, this issue is again REFERRED to the 
RO for appropriate action.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  
VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010), are met.

The Board remanded the claim in January 2009 in pertinent part 
for the RO/AMC to schedule the Veteran for an appropriate VA 
examination and to obtain additional VA treatment records from 
the VA Medical Center (VAMC) in Nashville, to include the 
pictures that the January 2006 VA examiner reported taking of the 
Veteran's scars and active and inactive lesions and records dated 
since March 2007.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that efforts were made by the 
AMC to obtain the requested treatment records from the Nashville 
VAMC.  See February 2009 AMC memorandum (which was also faxed to 
the Nashville VAMC); March 2010 VA Form 10.7131.  The remand 
instruction, however, was not complied with because the Nashville 
VAMC never provided the requested records, or even a response.  
This is in direct violation of not only the Board's remand 
instructions, but also 38 C.F.R. § 3.159 (c)(2) (2010), and must 
be rectified on remand.  

Review of the claims folder also reveals that the AMC scheduled 
the Veteran for a VA compensation and pension (C&P) scars 
examination, which was conducted in July 2010, as instructed in 
the Board's remand.  The Board's instructions were not completely 
complied with, however, because the VA examiner did not provide 
findings as to (1) the percentage of the entire body affected by 
the service-connected recurrent methicillin-resistant staph 
furunculosis, and (2) the percentage of the exposed area affected 
by the service-connected recurrent methicillin-resistant staph 
furunculosis; the VA examiner also failed to provide a detailed 
report of any systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, needed during the past 12 month period.  
This must also be rectified on remand.  

As the Veteran appears to receive treatment from private medical 
care providers, i.e., Brentwood Dermatology and Vanderbilt 
University Medical Center, his recent treatment records from 
these providers should also be obtained.

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, as the consequences of failure to report 
for a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
related to his skin from the Nashville VA 
Medical Center, dated since March 2007.  

If these records are not available, a 
negative reply must be provided.

2.  Obtain the pictures the January 2006 VA 
examiner reported taking of the Veteran's 
scars and active and inactive lesions.  

If these records are not available, a 
negative reply must be provided.

3.  Make arrangements to obtain the 
Veteran's complete treatment records from 
Brentwood Dermatology, dated since January 
2009; and from Vanderbilt University Medical 
Center, dated since June 2010.

4.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
severity of his service-connected recurrent 
methicillin-resistant staph furunculosis.

The claims folder, to include a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examination report 
must reflect that the claims folder was 
reviewed.

The examiner must provide findings as 
to (1) the percentage of the entire 
body affected by the service-connected 
recurrent methicillin-resistant staph 
furunculosis, and (2) the percentage of 
the exposed area affected by the 
service-connected recurrent 
methicillin-resistant staph 
furunculosis.  A detailed report of any 
systemic therapy, such as 
corticosteroids or other 
immunosuppressive drugs, needed during 
the past 12 month period should also be 
obtained.  

Photographs of the affected areas 
should be included with the examination 
report.

The examiner should describe any residual 
scar(s) in detail, noting whether it is 
deep, superficial, unstable, or painful on 
objective demonstration.  (A deep scar is 
one associated with underlying soft tissue 
damage; a superficial scar is one not 
associated with underlying soft tissue 
damage, and an unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar).

The size (width and length) of the scar(s) 
should be measured, and any disfiguring 
characteristics of the scar(s) should be 
specifically noted.  The examiner should 
also state whether any scar(s) results in 
any limitation of function.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  If the examiner is 
unable to provide any of the requested 
information without resorting to 
speculation, it should be so stated.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.

6.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

